Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The After Final Amendment filed 9 February 2021 and entered now have remedied the Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are rendered moot.
As in the Office Action mailed 14 December 2020 at 18., the closest Prior Art of record is Okamoto (2017/0210976), which discloses introducing multiple dissolvable perforation balls ([0034]) having tracers ([0027]) and a dissolvable coating ([0028]).  However, this reference fails to disclose or teach including a plurality of perf balls with at least two of the perf balls having different amounts/types of tracers in each.  Rather, it appears this reference, and the other Prior Art of record, would generally favor simply incorporating a multitude of different tracers (for detecting different fluid types) in every perf ball, rather than providing different perf balls together.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674